DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on May 23, 2022. Claims 1-13, and 15-18 are pending with claim 18 being previously withdrawn. The claim objections, indefiniteness rejection, and improper dependency rejection have been withdrawn due to the amendment.

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. Applicant argues that Moniz (US 2017/0184124) teaches away from the proposed modification (pages 7-10) and cites to sections of Moniz that describe how the segments decouple from the fan case assembly. As set forth in MPEP 2145(X)(D), references that “teach away” from the claimed invention is a significant factor to be considered in determining obviousness; however “the nature of the teaching is highly relevant and must be weight in substance”. In this case, Moniz does not explicitly teach away from lengthening the annular outer wall 155, rather Moniz describes that there are two separate assemblies (fan case assembly 114 and core gas turbine 116), and that the decoupling of the outlet guide vane segments (which include an annular wall) from these assemblies facilitates the assembly or disassembly of the gas turbine (pars. 28-30). Applicant has failed to link how incorporation of the annular outer wall of Adams would prevent the decoupling of the core engine (Moniz 116) from the fan case assembly (Moniz 114). There is no indication that lengthening the annular outer wall destroys the functionality of decoupling the fan assembly and core assembly. One of ordinary skill in the art would have been able to utilize the same connection and/or add removable fastener(s) to secure a forward section of the annular outer wall. Accordingly, the Examiner disagrees that the Moniz teaches away from the proposed modification since Moniz is silent about the length of the annular outer wall, and the proposed modification would not prevent the decoupling of the assemblies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniz (US 2017/0184124) in view of Adams (US 2012/0291449).
	In regards to claim 1, Moniz discloses a gas turbine engine (110) comprising:
a fan (138), the fan comprising a plurality of fan blades (140);
an engine core (116) aft of the fan;
a plurality of outlet guide vanes (151) disposed aft of the fan blades, the outlet guide vanes extending between the engine core and a fan case; and
the fan case, the fan case formed of an annular outer wall (155, Fig. 2) and an annular inner wall (153, Fig. 2) each extending in a loop around an axis (112) and along the axis (Figs. 2-3), and having a case length along the axis (Figs. 2-3), and an outer case perimeter and an inner case perimeter around the axis (Fig. 3), wherein the fan case comprises two or more longitudinal segments (149, par. 21) configured to be assembled to form the annular outer wall and inner wall, wherein each longitudinal segment includes an outer wall portion and an inner wall portion, the outer wall portion and the inner wall portion extending at least part of the length of the fan case, the outer wall portion forming an incomplete portion of the outer case perimeter of the fan case (pars. 21, 27, Fig. 3) and the inner wall portion forming an incomplete portion of the inner case perimeter (pars. 21, 27, Fig. 3), wherein each longitudinal segment is a single continuous structure and extends a full length of the fan case (Fig. 2).
Moniz does not disclose the annular outer wall of the fan case extending further along the axis than the annular inner wall, and the fan case extending axially over the outlet guide vanes at a first end of the case and up to or past the fan blades at a second end of the fan case.
Adams discloses an annular outer wall (40) of a fan case (par. 24, Fig. 1) extending further along the axis than an annular inner wall (Fig. 1), the fan case (40) extending axially over outlet guide vanes (44) at a first end of the case and up to or past the fan blades (70) at a second end of the fan case (Fig. 1).
Moniz discloses a fan case (see outlet guide vane assembly 152, Fig. 2), however does not disclose the annular outer wall extending further than the annular inner wall from outlet guide vanes to fan blades. Adams, which is also directed to a turbofan engine, discloses a fan case with an annular outer wall extending further along the axis than an annular inner wall from outlet guide vanes to fan blades, and the function of the casing with this arrangement is known. One having ordinary skill in the art could have substituted one known casing arrangement for another known casing arrangement with predictable results based on the arrangements being analogous. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the engine of Moniz by replacing the casing arrangement with a casing arrangement having the annular outer wall of the fan case extending further along the axis than the annular inner wall and the fan case extending axially over the outlet guide vanes at a first end of the case and up to or past the fan blades at a second end of the fan case, as taught by Adams, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable.
	In regards to claim 2, the modified engine of Moniz comprises the annular outer wall of the fan case includes one or more strengthening rib (Moniz bolt flange 182), each strengthening rib extending around the axis (Moniz par. 25, Fig. 2).
	In regards to claim 4, the modified engine of Moniz comprises wherein at least a portion of the outlet guide vanes (Moniz 151) are disposed in a bypass duct of the gas turbine engine and extend radially inward from the outer wall portion of each longitudinal segment (Moniz Figs. 1, 3).
	In regards to claim 5, the modified engine of Moniz comprises
the inner wall portion (Moniz 153) is disposed at a radially inner end of the outlet guide vanes of each longitudinal segment; 
wherein the inner wall portions of adjacent longitudinal segments align to form the annular inner wall arranged radially within the annular outer wall (Moniz par. 21, Moniz Fig. 2), the inner case perimeter of the annular inner wall extending in a loop around the axis and a length along the axis (Moniz Figs. 2-3); and 
wherein each inner wall portion (Moniz 153, Moniz Figs. 2-3) comprises an incomplete portion of the inner case perimeter of the inner wall.
In regards to claim 6, the modified engine of Moniz comprises a continuous support ring (Moniz 157) arranged to hold the longitudinal segments together, the support ring having a dimension corresponding to the inner wall, in a plane perpendicular to the axis (Moniz Fig. 2).
In regards to claim 7, the modified engine of Moniz comprises a complete outer case perimeter and a complete inner case perimeter are formed by three or more longitudinal segments (Moniz par. 27).
In regards to claim 8, the modified engine of Moniz comprises five longitudinal segments or less (Moniz Fig. 3).
In regards to claim 9, the modified engine of Moniz comprises the longitudinal segments (Moniz 149) form equal portions of the perimeter of the annular outer wall (Moniz Fig. 3).
	In regards to claim 10, the modified engine of Moniz comprises each longitudinal segment comprises flanges (Moniz 182) at opposing axially extending sides of the outer wall portion (Moniz Fig. 2), for joining to adjacent longitudinal segments (Moniz Fig. 2, via ring 157 or outer structure 114).
	In regards to claim 15, the modified engine of Moniz comprises the fan case capable of being used as a rescue fan case for a single flight.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniz (US 2017/0184124) in view of Adams (US 2012/0291449), and in further view of Sakala (US 2018/0283397).
	In regards to claim 3, the modified engine of Moniz comprises: 
each strengthening rib (Moniz 182) is formed of two or more rib portions formed on the longitudinal segments.
The modified engine of Moniz do not explicitly disclose the rib portions on adjacent longitudinal segments align to form the strengthening rib in a loop around the axis.
Sakala discloses rib portions (132, 134) on adjacent longitudinal segments align (Fig. 3) to form the strengthening rib in a loop around the axis.
Moniz discloses a rib that extend around the axis, however does not disclose whether the rib portions on adjacent longitudinal segments align. Sakala, which is also directed to a fan case with segments, discloses stiffeners which ensure alignment of the ribs about different sections of the fan case (par. 54). Thus, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to further modify the engine of Moniz by providing the rib portions on adjacent longitudinal segments align to form the strengthening rib in a loop around the axis, as taught by Sakala, to form a stiffener that spans across different sections of the fan case (Sakala par. 54).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moniz (US 2017/0184124) in view of Adams (US 2012/0291449), and in further view of Ganoe (US 2016/0130958).
	The modified engine of Moniz comprises the outer wall of the casing surrounding the fan blades that appears to have a large diameter for a high bypass turbofan jet engine (see par. 17, Fig. 1), however does not disclose the particular diameter being greater than 3.4, 3.5 and/or 3.58 meters.
	The claimed range is obvious based on optimization of a result effective variable (fan blade diameter, which is directly associated with a diameter of the fan casing). Ganoe establishes that increasing the fan diameter increases engine thrust (par. 4). Associated with increasing fan diameters are weight and/or drag penalties associated with a larger casing (see Moniz par. 26, Ganoe pars. 4-5). Consequently, one of ordinary skill in the art would recognize the fan diameter as a result effective variable, since the value (which determines the thrust output of the engine) affects the weight and drag of the engine (the weight and drag affecting the efficiency of the engine).
	It has been held that optimizing a result effective variable was an obvious extension of prior art teachings, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA1977). Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05, II, A
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the engine such that the outer wall has a diameter greater than 3.4, 3.5, and/or 3.58 meters to optimize the engine of Moniz to increase the thrust of the engine while minimizing the weight and drag penalty of the fan case. Since the diameter of the fan is directly tied to the parameter of the diameter of the wall of the fan case, one skilled in the art would have been motivated to configure the wall of the fan case with higher diameters (include diameters exceed 3.4, 3.5, and/or 3.58) to increase the thrust of the engine.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable Moniz (US 2017/0184124) in view of Adams (US 2012/0291449), and in further view of McCune (US 2016/0010549).
	In regards to claim 16, Moniz discloses a gas turbine engine (110) for an aircraft (par. 4) comprising: 
an engine core comprising a turbine (130), a compressor (122), and a core shaft (136) connecting the turbine to the compressor (Fig. 1); 
a fan (section including 138 and passage of flow 162 into bypass 156), the fan comprising a plurality of fan blades (140);
a plurality of outlet guide vanes (151), the outlet guide vanes extending between the engine core and a fan case (152); and
a fan case (152), the fan case formed of an annular outer wall (155, Fig. 2) and an annular inner wall (153, Fig. 2) each extending in a loop around an axis (112) and along the axis (Figs. 2-3), and having a case length along the axis (Figs. 2-3), and an outer case perimeter and an inner case perimeter around the axis (Fig. 3), wherein the fan case comprises two or more longitudinal segments (149, par. 21) configured to be assembled to form the annular outer wall and inner wall, wherein each longitudinal segment includes an outer wall portion and an inner wall portion, the outer wall portion and the inner wall portion extending at least part of the length of the fan case (pars. 21, 27, Fig. 3), the outer wall portion forming an incomplete portion of the outer case perimeter and the inner wall portion forming an incomplete portion of the inner case perimeter (pars. 21, 27, Fig. 3), wherein each longitudinal segment is a single continuous structure and extends a full length of the fan case (Fig. 2), the fan case (152) arranged around the fan and at least partially defining a bypass duct (156) between the fan case and the engine core (Fig. 1)
Moniz does not disclose the annular outer wall of the fan case extending further along the axis than the annular inner wall and the fan case extending axially over the outlet guide vanes at a first end of the case and up to or past the fan blades at a second end of the fan case; and
a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft
Adams discloses an annular outer wall (40) of a fan case (par. 24, Fig. 1) extending further along the axis than an annular inner wall (Fig. 1), the fan case (40) extending axially over outlet guide vanes (44) at a first end of the case and up to or past the fan blades (70) at a second end of the fan case (Fig. 1).
Moniz discloses a fan case (see outlet guide vane assembly 152, Fig. 2), however does not disclose the annular outer wall extending further than the annular inner wall from outlet guide vanes to fan blades. Adams, which is also directed to a turbofan engine, discloses a fan case with an annular outer wall extending further along the axis than an annular inner wall from outlet guide vanes to fan blades, and the function of the casing with this arrangement is known. One having ordinary skill in the art could have substituted one known casing arrangement for another known casing arrangement with predictable results based on the arrangements being analogous. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the engine of Moniz by replacing the casing arrangement with a casing arrangement having the annular outer wall of the fan case extending further along the axis than the annular inner wall and the fan case extending axially to the outlet guide vanes at a first end of the case and up to or past the fan blades at a second end of the fan case, as taught by Adams, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results would have been reasonably predictable.
McCune further discloses a gearbox (45) that receives an input from a core shaft (40) and outputs drive to a fan (42) so as to drive the fan at a lower rotational speed than the core shaft (par. 37).
Moniz discloses a gas turbine with a fan with a high-bypass (par. 17), however is silent about a gearbox to drive the fan at a lower rotational speed. McCune, which is also directed to a gas turbine with a high bypass (see par. 42), which discloses that gearbox drive the fan section at a speed different than the turbine section so as to increase the overall propulsive efficiency of the engine (McCune par. 2). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing to further modify the gas turbine engine of Moniz by providing a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, as taught by McCune, to increase the overall propulsive efficiency of the engine (McCune par. 2).
In regards to claim 17, the modified engine of Moniz comprises: 
the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; and
the engine core further comprises a second turbine (128), a second compressor (124) and a second core shaft (134) connecting the second turbine to the second compressor (Fig. 1); and
the second turbine second compressor, and second core shaft appear capable to rotate at a higher rotational speed than the first core shaft (Moniz par. 18, Fig. 1, also see McCune par. 36).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                           
7/6/2022



/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745